DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on October 25, 2019 and June 30, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 4 recites the limitations “an analog filter” in lines 2 and 3.  This limitation appears to be referring back to the original recitation of the limitation “an analog filter” found in claim 1 line 3.  Thus, the limitations of claim 4 should be changed to “the analog filter”.
Claim 5 recites the limitation “an analog filter” in line 2.  This limitation appears to be referring back to the original recitation of the limitation “an analog filter” found in claim 1 line 3.  Thus, the limitation of claim 5 should be changed to “the analog filter”.
Claim 15 recites the limitation “the output filter” in line 3.  This limitation appears to have been mistyped.  The examiner believes that this limitation is supposed to be “the output terminal”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6 and 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. 2014/0050114 (called Gao hereinafter).

Regarding independent claim 1, Gao teaches, in Figures 3 and 7, a method for operating a transmitter (Fig. 7) in a wireless communication system (para [0009]), the method comprising: 
detecting a forward signal (11) and a reverse signal (12) at an input terminal of an analog filter (para [0037] and Filter Unit (FU)); 
determining a power value of a forward signal (14) and a power value of a reverse signal (14) at an output terminal of the analog filter (para [0061, 0064 and 0066]) by applying characteristic parameters of the analog filter to the detected forward signal and reverse signal (para [0061, 0064 and 0066]); and 


Regarding claim 4, Gao teaches the method of claim 1, and further teaches, in Figure 7, wherein the detecting of the forward signal and the reverse signal at the input terminal of an analog filter comprises simultaneously detecting the forward signal and the reverse signal at the input terminal of an analog filter using a coupler installed at the input terminal of the analog filter (Fig. 7; use of a coupler to transmit the forward and reverse signals back to the TOR receiver for VSWR calculation).

Regarding claim 5, Gao teaches the method of claim 1, and further teaches wherein the detecting of the forward signal and the reverse signal at the input terminal of an analog filter comprises: detecting a digital predistorted signal of the forward signal at the input terminal of the analog filter; and detecting the reverse signal at the input terminal of the analog filter (para [0068-0069]; the forward and reverse signals captured at the input of the Filtering Unit are converted to digital signals at the TOR receiver VSWR calculation).

Regarding independent claim 6, Gao teaches, in Figures 3 and 7, a transmitter (Fig. 7) in a wireless communication system (para [0009]), the transmitter comprising: 
at least one antenna port (Antenna connection to the Filtering Unit (FU)) configured to transmit and receive a signal (para [0009]; radio communication); 
an analog filter (Filtering Unit (FU)) configured to perform a frequency selection function of the signal (para [0066]; removes out-band frequencies); and 
a voltage standing wave ratio (VSWR) detector (TOR receiver; para [0056]) configured to measure a VSWR (15) of the antenna port, 
wherein the VSWR detector: 
detects a forward signal (11) and a reverse signal (12) at an input terminal of the analog filter (para [0037] and Filter Unit (FU)); determines a power value of a forward signal (14) and a 
determines the VSWR of the antenna port on the basis of the power value of the forward signal and the power value of the reverse signal at the output terminal of the analog filter (15 and para [0071]).

Regarding claim 9, Gao teaches the transmitter of claim 6, and further teaches wherein the VSWR detector simultaneously detects the forward signal and the reverse signal at the input terminal of the analog filter using a coupler installed at the input terminal of the analog filter (Fig. 7; use of a coupler to transmit the forward and reverse signals back to the TOR receiver for VSWR calculation).

Regarding claim 10, Gao teaches the transmitter of claim 6, and further teaches wherein the VSWR detector detects a digital predistorted signal of the forward signal at the input terminal of the analog filter and detects the reverse signal at the input terminal of the analog filter (para [0068-0069]; the forward and reverse signals captured at the input of the Filtering Unit are converted to digital signals at the TOR receiver VSWR calculation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Campero et al. 2009/0168753 (called Campero hereinafter).

Regarding claim 2, Gao teaches the method of claim 1, but fails to teach wherein each of the characteristic parameters of the analog filter is determined on the basis of VSWRs at the input terminal of the analog filter, which are measured when a load connected to the output terminal of the analog filter is in a short-circuited state, is in an open state, and has a pre-designated resistance value.
Campero teaches wherein each of the characteristic parameters of the analog filter is determined on the basis of VSWRs at the input terminal of the analog filter, which are measured when a load connected to the output terminal of the analog filter is in a short-circuited state, is in an open state, and has a pre-designated resistance value (para [0048]; VSWR measurements on a short circuit load, open circuit load and a 50 ohm resistive load).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Gao with the VSWR measurement with various load conditions as described by Campero for the purpose of determining the health of the device that is being tested on, such as determining if the device has a physical line disruption or a break is occurring in the network.

Regarding claim 3, Gao and Campero teach the method of claim 2, Campero further teaches wherein the pre-designated resistance value is 50 ohm (para [0048]; VSWR measurement on a 50 ohm resistive load).

Regarding claim 7, Gao teaches the transmitter of claim 6, but fails to teach wherein each of the characteristic parameters of the analog filter is determined on the basis of VSWRs at the input terminal of the analog filter, which are measured when a load connected to the output terminal of the analog filter is in a short-circuited state, is in an open state, and has a pre-designated resistance value.
Campero teaches wherein each of the characteristic parameters of the analog filter is determined on the basis of VSWRs at the input terminal of the analog filter, which are measured when a load connected to the output terminal of the analog filter is in a short-circuited state, is in an open state, and has a pre-designated resistance value (para [0048]; VSWR measurements on a short circuit load, open circuit load and a 50 ohm resistive load).


Regarding claim 8, Gao and Campero teach the transmitter of claim 7, wherein the pre-designated resistance value is 50 ohm (para [0048]; VSWR measurement on a 50 ohm resistive load).

Regarding independent claim 11, Gao teaches, in Figures 3 and 7, an apparatus (Fig. 7) for determining characteristic parameters of an analog filter (Filtering Unit (FU)) in a wireless communication system (Fig. 7), the apparatus comprising: 
a detector (TOR receiver; para [0056]) configured to detect a signal flowing in an input terminal and an output terminal of the analog filter (para [0061, 0064 and 0066]); and 
a controller (para [0128]; processor 116) configured to be combined with the detector, 
Gao fails to teach wherein the controller: measures a first voltage standing wave ratio (VSWR) at the input terminal of the analog filter when a load connected to the output terminal of the analog filter is in a short-circuited state; measures a second VSWR at the input terminal of the analog filter when the load connected to the output terminal of the analog filter is in an open state; and measures a third VSWR at the input terminal of the analog filter when the load connected to the output terminal of the analog filter has a pre-designated resistance value, and the characteristic parameters of the analog filter are determined on the basis of the measured first, second, and third VSWRs.
Campero teaches wherein the controller: measures a first voltage standing wave ratio (VSWR) at the input terminal of the analog filter when a load connected to the output terminal of the analog filter is in a short-circuited state (para [0048]; VSWR measurement on a short circuit load); measures a second VSWR at the input terminal of the analog filter when the load connected to the output terminal of the analog filter is in an open state (para [0048]; VSWR measurement on a open circuit load); and measures a third VSWR at the input terminal of the analog filter when the load connected to the output terminal of 
	Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the structure as described by Gao with the VSWR measurement with various load conditions as described by Campero for the purpose of determining the health of the device that is being tested on, such as determining if the device has a physical line disruption or a break is occurring in the network.

Regarding claim 12, Gao and Campero teach the apparatus of claim 11, Campero further teaches wherein the pre-designated resistance value is 50 ohm (para [0048]; VSWR measurement on a 50 ohm resistive load).

Regarding claim 13, Gao and Campero teach the apparatus of claim 11, Gao further teaches wherein the detector simultaneously detects a forward signal (11) flowing into the input terminal of the analog filter and a reverse signal (12) flowing out from the input terminal of the analog filter (Fig. 7; use of a coupler to transmit the forward and reverse signals back to the TOR receiver for VSWR calculation).

Regarding claim 14, Gao and Campero teach the apparatus of claim 11, Gao further teaches wherein the detector is configured to measure a digital predistorted signal of a forward signal (11) flowing into the input terminal of the analog filter and to measur1e a reverse signal (12) flowing out from the input terminal of the analog filter (para [0068-0069]; the forward and reverse signals captured at the input of the Filtering Unit are converted to digital signals at the TOR receiver VSWR calculation).

Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 15, the prior arts of record taken alone or in combination fail to teach or suggest:
“wherein the controller is further configured to determine characteristic parameters of a digital filter for compensating for an error between a VSWR at the output filter of the analog filter and a VSWR at the input terminal of the analog filter on the basis of values of the determined characteristic parameters of the analog filter.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Neustadt et al. discloses “VSWR measurement device” (see 2007/0010216)
Hind discloses “Measurement of voltage standing wave ratio of antenna system” (see 2013/0245976)
Lee discloses “Apparatus and method for testing voltage standing wave ratio in a W-CDMA mobile communication system” (see 7076213)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID B FREDERIKSEN whose telephone number is (571)272-8152. The examiner can normally be reached M-F 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID B FREDERIKSEN/Examiner, Art Unit 2867                         

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867